DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is in response to amendment filed on 4/12/2022.  Claims 1-20 are pending.  Claims 1, 9, and 17 have been amended.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation " the one or more anonymized health values "  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 does not previously recite “one or more anonymized health values.”   The claims recite four separate instances of “one or more anonymized health values; “  However it is unclear if each recitation is directed to the same “one or more anonymized health values” or a different “one or more anonymized health values.”  Therefore, the scope of the claim is unclear and indefinite.
Moreover,  claim 1 recites: “to generate the one or more anonymized health values; transmit the anonymized patient data to one or more healthcare professionals for generation of the one or more anonymized health values; receive the one or more anonymized health values associated with the anonymized patient data and associate the one or more anonymized health values to the one or more patient characteristics; generate…a health report comprising the one or more anonymized health values corresponding to the one or more patient characteristics based at least in part on the anonymized patient data…”    It is unclear to the examiner how, “the anonymized patient data” and “the anonymized health values” relate to one another or are distinct from one another.  
Claims 9 and 17 recite the same limitations identified above with respect to claim 1.  Therefore, the scope of these claims is also unclear and indefinite for the reasons explained above.
Claims 2-8, 10-16, and 18-20 are rejected based on their dependencies on claims 1, 9, and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
 receive metric data defining one or more patient characteristics and test data types for monitoring each of the one or more patient characteristics; 
transmit the metric data…; 
receive patient data comprising the test data; 
generate an anonymized patient data based at least on a portion of the received patient data;
generate a plurality of data access privileges associated with one or more portions of the anonymized patient data, the plurality of data access privileges comprising one or more identifiers of healthcare professionals approved to access the one or more portions of the anonymized patient data to generate the one or more anonymized health values;
 transmit the anonymized patient data to one or more healthcare professionals for generation of one or more anonymized health values; 
receive one or more anonymized health values associated with the anonymized patient data and match one or more anonymized health values to one or more patient characteristics; 
generate a health report comprising anonymized health values corresponding to the one or more patient characteristics based at least in part on the anonymized patient data; and transmit the health report.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human activity, but for the recitation of generic computer component.  But for the recitation of “at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to” carry out the above identified steps, along with “a client device” and “a monitoring system,” each of the steps could be accomplished through personal interactions by following rules or instructions. 
 For example, the above identified steps could be accomplished by a user establishing patient characteristics and test types for monitoring the patient, gathering patient data from the patient, manually omitting or removing identifying data such as a patient name or ID from the patient data and providing the data to a healthcare professional to manually generate health values that omit identifying data, manually matching the health values to patient characteristics, and then manually generate and provide a health report based on the monitoring of the patient.  While the limitations recite several instances of generating, transmitting, and receiving anonymized data, the claims do not recite any particular steps for how the anonymization is carried out.  Therefore, as noted above, the broadest reasonable interpretation of these limitations encompasses simply omitting identifying data such as a patient name or identification from the data that is generated, transmitted, and received.  Such steps encompass manual record keeping and transfer without including identifying information.
Claims 2-8 incorporate the abstract idea of claim 1 through dependency.  Claims 2-3, 5, and 7 further define the source of the test data, types of monitoring that can be performed, and a patient identifier.  Therefore, these claims recite an abstract idea for similar reasons as set forth above.  Additionally, claim 4 recites the additional steps of update the metric data based on a state of the patient and transmit the updated metric data.  But for the recitation of generic computer components, these steps could similarly be performed through personal interactions by following rules or instructions such as by a user manually updating the metric data based on data regarding the patient and provided the updated data.  Claim 6 recites the additional steps of providing the health report to a healthcare professional, receiving input form the healthcare professional, and determining health values based on the input.  But for the recitation of generic computer components, these steps could similarly be performed through personal interactions by following rules or instructions such as by a user manually providing the health report to the healthcare professional and using input form the professional to manually establish health values.  Claim 8 recites the additional steps for monitoring and establishing health reports for a plurality of users.  Therefore, this claim recites an abstract idea for similar reasons as set forth above.
Claims 9-16 recite substantially similar method limitations to apparatus claims 1-8, omitting the recitation of “at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to” but including the recitation of “a client device”.  Therefore, these claims recite an abstract idea, but for the recitation of generic computer components, for the reasons set forth above.  Claims 17-20 recite substantially similar product limitations to apparatus claims 1-8, while recited generic computer components “a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program instructions stored therein, the computer- readable program instructions comprising instructions, which when performed by an apparatus, are configured to cause the apparatus to at least perform” and “a client device”.  Therefore, these claims recite an abstract idea, but for the recitation of generic computer components, for the reasons set forth above.
If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example claims 1-8 recite “at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to” carry out the abstract idea.  Similarly, claims 17-20 recite “a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program instructions stored therein, the computer- readable program instructions comprising instructions, which when performed by an apparatus, are configured to cause the apparatus to at least perform” the abstract idea.  Additionally, all of the claims recite a “client device” that transmits and receives data, including claims 2-3, 10-11, and 18-19 which recite “the client device is a wearable client device.”  Finally, all of the claims recite “a monitoring system” which carries out a portion of the abstract idea.
The written description discloses that the recited computer components encompass generic components including “an entirely hardware embodiment, an entirely computer program product embodiment, and/or an embodiment that comprises combination of computer program products and hardware performing certain steps or operations” (see paragraph 0027) and “the client devices 10A-1ON may include desktop computers, laptop computers, smartphones, netbooks, tablet computers, wearables, and the like” (see paragraph 0038). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Additionally, the client device, embodied in claims 2-3, 10-11, and 18-19, as a wearable device, is recited at a high level of generality and is only involved in insignificant, extra solution data gathering and display activity.  Therefore, this device, whether considered alone or in combination, does not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, displaying results of a rudimentary analysis is insufficient to amount to significantly more than an abstract idea (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US Patent Application Publication No. 2015/0269824 in view of Saliman, US Patent Application Publication No. 2017/0372029, and in further view of Felsher et al (US 20130159021 A1)
As per claim 1, Zhang teaches an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive metric data defining one or more patient characteristics and test data types for monitoring each of the one or more patient characteristics (see paragraph 0057; the therapy/regimen information input by a medical provider is encompassed by the recited metric data because it defines the patient data that is to be monitored by the wrist-worn device); transmit the metric data to a client device associated with a patient, wherein the client device is configured to receive test data matching the test data types for monitoring each of the one or more patient characteristics (see paragraph 0057; the wrist-worn device 108 utilizes one or more sensors to monitor the patient's vital signs according to the regimen); receive, from the client device, patient data comprising the test data received at the client device (see paragraph 0057; wrist-worn device transmits patient data to service provider computers); transmit the patient data to one or more healthcare professionals for generation of one or more health values (see paragraph 0047; wellness data provided to a healthcare professional such as a nurse); receiving one or more health values associated with the patient data (see paragraph see paragraph 0195; input from physician used to generate medical-related data); generate, by the monitoring system, a health report comprising health values corresponding to the one or more patient characteristics based at least in part on the patient data (see paragraph 0031; analysis of monitored data can be performed internally to the wrist-worn device and/or at a server); and transmit the health report to the client device (see paragraph 0110; results of an analysis can be communicated to user’s wrist-worn device).
Zhang further teaches the disclosed medical-related data can included de-identified data (see paragraph 0178). However, Zhang does not explicitly describe generating anonymized patient data based on at least a portion of the received patient data or that the transmitted, received, and health report patient data and health values are anonymized. Zhang also does not explicitly teach matching one or more anonymized health values to one or more patient characteristics.
Saliman teaches generating an anonymized patient data based at least on a portion of received patient data (see paragraph 0112; HIPAA compliance server generates and stores anonymized patient records).  Saliman further teaches transmitting anonymized patient data to a healthcare professional to generate anonymized health values (see paragraphs 0113 and 0027; HIPAA compliance server manages communication of anonymized patient data to and from various participants including healthcare professionals who also provide patient characteristic data that is anonymized via HIPAA compliance server).  Saliman also shows examples of health reports that do not included identifying data (see Figure 15A for example) along with describing the wellness scores in a report subsequent to being anonymized by the HIPAA compliance server (see paragraphs 0121-0122). Finally, Saliman teaches matching one or more anonymized health values to one or more patient characteristics (See paragraphs 0113; HIPAA compliance server maps anonymized patient data to particular patients (i.e. patient characteristics)). It would have been obvious to one of ordinary skill in the art at the time of the effective filing data to add the anonymization and mapping of Saliman to further expand on the de-identified data of Zhang with the motivation of protecting private patient information when communicating patient data over a network (see paragraph 0111 of Saliman)
Claim 1 has been amended to further recite: “generate a plurality of data access privileges associated with one or more portions of the anonymized patient data, the plurality of data access privileges comprising one or more identifiers of healthcare professionals approved to access the one or more portions of the anonymized patient data to generate the one or more anonymized health values.”
Zhang teaches a system/method for providing authorized access to a selected healthcare provider or set of health care providers, which may vary depending on the events that are occurring.   (par. 176-Authorized viewers are those that the user has agreed to allow access to his medical-related data. For example, a user may authorize a doctor, an individual having rights to make medical decision related to the patient's medical care, a medical institution, and the like to access his medical-related data. The user may indicate that the authorization is contingent on certain events transpiring (e.g., an emergency situation).  
Felsher discloses a system and method to: generate a plurality of data access privileges associated with one or more portions of the anonymized patient data, the plurality of data access privileges comprising one or more identifiers of healthcare professionals approved to access the one or more portions of the anonymized patient data to generate the one or more anonymized health values( Fig. 3, par. 193, par. 322-user may access encoded and/or anonymous patient data; par. 325-326-describing access to types of patient data; See also par. 219- for identification of user roles for user access privileges) At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Zhang and Saliman in combination with the teaching of Felsher to generate a plurality of data access privileges associated with one or more portions of the anonymized patient data, the plurality of data access privileges comprising one or more identifiers of healthcare professionals approved to access the one or more portions of the anonymized patient data.  As suggested by Felsher, one would have been motivated to include this feature to provide a comprehensive set of technologies to address the full scope of issues presented in implementing a secure and versatile medical information infrastructure that respects the rights of patients to privileges, such as confidentiality, gives due regard to federal and state regulations, while facilitating full and appropriate use and transmission of the data. (par. 179)
As per claim 2, Zhang and Saliman teaches the apparatus of claim 1 as described above.  Zhang further teaches the client device is a wearable client device (see paragraph 0030; monitoring device configured as a wrist-worn device).
As per claim 3, Zhang and Saliman teaches the apparatus of claim 2 as described above.  Zhang further teaches the wearable client device is configured for generating at least a portion of the test data (see paragraph 0030; monitoring device includes sensors to gather/communicate patient data).
As per claim 4, Zhang and Saliman teaches the apparatus of claim 1 as described above.  Zhang further teaches the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform at least the following: update the metric data based at least in part on a state of the patient, a state of the patient's environment, and a monitoring model (see paragraph 0042; as noted above, the recited metric data encompasses the therapy/regimen information; this therapy/regimen information is modified (i.e. updated) based on various user state characteristics such as user actions, user responses related to their environment, and previous monitoring of the patient (i.e. monitoring model); and transmit the updated metric data to the client device (see paragraph 0042; modified regimen is transferred to the monitoring device).
As per claim 5, Zhang and Saliman teaches the apparatus of claim 1 as described above.  Zhang further teaches the test data types comprise one or more of blood test results and vitals monitoring (see paragraph 0032; vital sign monitoring).
As per claim 6, Zhang and Saliman teaches the apparatus of claim 1 as described above.  Zhang further teaches the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform at least the following: generate a health report presenting at least a portion of the patient data to a healthcare professional (see paragraph 0047; wellness data provided to a healthcare professional such as a nurse); receiving input from the healthcare professional (see paragraph 0195; inputs received from a physician via a GUI); and determining health values based at least in part on the input from the healthcare professional (see paragraph 0195; input from physician used to generate medical-related data).
As per claim 7, Zhang and Saliman teaches the apparatus of claim 1 as described above.  Zhang further teaches the patient data is identified by a patient identifier identifying the patient at a monitoring system (see paragraph 0169; personal information such as patient name identifies patient).
As per claim 8, Zhang and Saliman teaches the apparatus of claim 7 as described above.  Zhang further teaches the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform at least the following: provide monitoring services to a plurality of users in a plurality of test data processing steps provided by the monitoring system, resulting in a plurality of health report views (see paragraph 0047; a plurality of patients can be monitored and reports displayed).
Claims 9-20 recite substantially similar method and computer program product limitations to apparatus claim 1-8 and, as such, are rejected for similar reasons as given above.

Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. 
(A)	Applicant argues that  the claims as amended are not directed to an abstract idea.
 In response, the examiner respectfully disagrees.  Applicant’s amendments are noted, but are not sufficient to overcome the rejection of claims under 35 USC 101.  The amended features further defines the abstract idea.  The claim language does not incorporate or recite substantially more than the abstract idea.  
Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)   The examiner respectfully maintains that but for the recitation of generic computer components, the recited method and system are drawn to the exchange of healthcare (i.e.  receiving and transmitting the patient and health value data recited in the claims encompasses manual exchanges of healthcare information between healthcare providers and patients. )
Applicant further highlights the added limitations involving the generation and transmission of anonymized patient data.  However, the claims do not recite, and the specification does not describe, how patient data is anonymized.  Therefore, generating and transmitting anonymized data encompasses manually removing, redacting, or simply omitting, identifying information form patient data, such as a patient name or ID.  Moreover, the generation of access privileges encompasses or is analogous to a patient providing consent for a treating physician or an insurance company to access their data.  
 (B)	Applicant argues that the claimed invention integrates the abstract idea into a practical application. 
In response, the recited judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e).
Analyzing patient data while protecting patient privacy is an important issue in the healthcare industry.  Indeed, the cited prior art describes the need to comply with HIPAA requirements to protect the privacy of patient data.  However, the claims encompass a business solution to this problem by simply omitting identifying patient data from the data that is shared and the report that is generated.  Such a business solution is not a technological solution to a technical problem.  Therefore, simply sharing data and generating a report with anonymized data, as recited in the claims, does not integrate the abstract idea into a practical application.  Applicant further argues that enabling collaboration between providers integrates the abstract idea into a practical application.  However, there are no limitations directed to healthcare provider collaboration. Therefore, this argument is not persuasive.
(C)	Applicant argues that the claims recite significantly more than the abstract idea.
In response, the only remaining elements recited in the claims are generic computer components, implemented as tools to carry on the abstract idea.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
(D)	Applicant argues that the new claim limitation overcomes the prior art of record. 
 In response, the examiner has provided new grounds of rejection to address the new claim limitation.  However, it should also be noted that the Zhang reference discloses providing access privileges to health care professional or medical facilities, contrary to applicant’s assertions.  (See Zhang, par. 0176: Authorized viewers are those that the user has agreed to allow access to his medical-related data. For example, a user may authorize a doctor, an individual having rights to make medical decision related to the patient's medical care, a medical institution, and the like to access his medical-related data. The user may indicate that the authorization is contingent on certain events transpiring (e.g., an emergency situation). )  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wisser et al (US 20190180862 A1)- discloses the incorporation of blockchain technology for secure access to patient medical information.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rachel L. Porter/Primary Examiner, Art Unit 3626